NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE



                 JUSTIN DWAYNE HILL, Plaintiff/Appellant,

                                         v.

               FRANK W. MOSKOWITZ, Defendant/Appellee.

                              No. 1 CA-CV 21-0371
                                FILED 3-8-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV2020-003878
               The Honorable Margaret R. Mahoney, Judge

                                   AFFIRMED


                                APPEARANCES

Justin Dwayne Hill, Tucson
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Kimberly D. Chamberlain
Counsel for Defendant/Appellee


                        MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.
                            HILL v. MOSKOWITZ
                            Decision of the Court

G A S S, Vice Chief Judge:

¶1            Justin Dwayne Hill appeals the dismissal of his complaint
against Judge Frank W. Moskowitz. Because the superior court properly
applied judicial immunity, we affirm.

¶2            Judge Moskowitz presided over Hill’s criminal jury trial.
During the trial, Hill told his attorney he had chest pains. Hill’s attorney
then told the judge but did not ask to continue the trial. The judge said
unless Hill could not proceed, the trial would go on. A short while later,
Hill collapsed. The judge adjourned the trial so Hill could receive medical
care.

¶3             Hill sued the judge for negligence, intentional emotional
distress, and constitutional violations. The judge moved to dismiss, arguing
judicial immunity and Hill’s failure to comply with the notice-of-claim
statute. The superior court granted the motion under judicial immunity and
did not reach the notice-of-claim issue. Hill timely appealed. This court has
jurisdiction under article VI, section 9, of the Arizona Constitution, and
A.R.S. §§ 12-120.21.A.1 and 12-2101.A.1.

¶4              The judge argues the court properly dismissed Hill’s case
because judicial immunity protected the judge’s ruling to proceed with the
trial, a judicial act. We agree.

¶5             This court reviews de novo the dismissal of a complaint under
Arizona Rule of Civil Procedure 12(b)(6). Coleman v. City of Mesa, 230 Ariz.
352, 355, ¶ 7 (2012). This court assumes the truth of well-pleaded factual
allegations and may look at any referenced exhibits of public records. Id. at
356, ¶ 9. This court upholds a dismissal only if Hill is not “entitled to relief
under any interpretation of the facts.” Fid. Sec. Life Ins. Co. v. Ariz. Dep’t of
Ins., 191 Ariz. 222, 224, ¶ 4 (1998).

¶6             Judicial immunity protects judges from civil suits for their
judicial acts. Acevedo v. Pima Cnty. Adult Prob. Dep’t, 142 Ariz. 319, 321
(1984). Judicial immunity ensures judges “exercise their functions with
independence and without fear of consequences.” Id. Plaintiffs can
overcome judicial immunity if the judge does not act within the judge’s
judicial power or acts outside the judge’s jurisdiction. Mireles v. Waco, 502
U.S. 9, 11–12 (1991) (citations omitted); see also Acevedo, 142 Ariz. at 322.

¶7           Without citing any authority, Hill argues judicial immunity
does not control because the judge made a medical, not a judicial, decision.
Judges, however, make these decisions during trials because they are


                                       2
                          HILL v. MOSKOWITZ
                          Decision of the Court

charged with ensuring the orderly conduct of proceedings. See In re
Alexander, 232 Ariz. 1, 11, ¶ 42 (2013) (citation omitted). Here, the judge’s
decision to recess or not fell squarely within his judicial authority.

¶8           Hill mentions a jurisdictional issue. He does not develop this
argument, so we do not address it. See MacMillan v. Schwartz, 226 Ariz. 584,
591, ¶ 33 (App. 2011).

¶9           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3